Citation Nr: 1716980	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals of brain trauma with headaches, irritability, dizziness, poor concentration, history of blackouts and posttraumatic stress disorder (PTSD) symptoms.  

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital-Fletcher between July 14, 2003, and July 19, 2003 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1970, to include service in the Republic of Vietnam.  His decorations include a Combat Infantryman Badge and a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

The Board notes that the Veteran initially appealed the issue of entitlement to service connection for bilateral hearing loss, in a February 2010 notice of disagreement.  No Statement of the Case was ever issued.  However, at the November 2015 Board hearing, the Veteran testified that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss.  See November 2015 Board Hearing Transcript at 1.  Accordingly, no further action will be taken regarding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran was last afforded a VA TBI examination in May 2010.  He has subsequently testified that his TBI symptoms have worsened.  See November 2015 Board Hearing Transcript at 10.  As such, the Board finds that a new examination should be provided in order to assess the current nature and severity of his TBI.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, a December 2009 PTSD examination includes diagnoses of depressive disorder NOS and generalized anxiety disorder.  However, the examiner did not address the etiology of these conditions.  Upon remand, a medical opinion is needed to address whether these disabilities are a residual of his service-connected TBI.  

Finally, the Veteran testified that he seeks monthly treatment at the VA, to include psychiatric counseling.  Id. at 4, 9.  However, complete records of his VA treatment dated since January 2012, have not been associated with the claims file.  On remand, the AOJ should associate all outstanding VA treatment records dated since January 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (dated since January 2012).

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his TBI.  The claims file should be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner should also determine all manifestations and residuals associated with his service-connected TBI, and the severity of any such manifestations and residuals, to include his service-connected headaches and "PTSD symptoms."  If any disorder is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

For depressive disorder NOS, generalized anxiety disorder, and any other psychiatric disorder diagnosed, the examiner should specifically determine whether such disability is at least as likely as not (50 percent or greater probability) (a) proximately due to or (b) aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected TBI.  In addressing this question, please consider the findings in the December 2009 PTSD examination report.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal, to include the Veteran's potential entitlement to separate compensable ratings for his headaches and associated acquired psychiatric disorders.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




